Citation Nr: 0600409	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  00-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  

2.  Entitlement to a compensable rating for a lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960, and from June 1964 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for disk damage, 
and a compensable rating for his service-connected 
lumbosacral strain.  He subsequently initiated and perfected 
appeals of these issues.  

Also within the RO's June 1999 rating decision, the veteran's 
application to reopen his service connection claim for 
bilateral hearing loss was denied.  This issue was 
subsequently perfected for appeal to the Board.  However, in 
a June 2005 rating decision, the veteran was awarded service 
connection for bilateral hearing loss.  Because the veteran 
was awarded service connection for this disability, it is no 
longer on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  

The veteran's appeal was initially presented to the Board in 
May 2001, and again in March 2005 and August 2005.  On each 
occasion, these issues were remanded for additional 
development.  The case has now been returned to the Board 
appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  Competent evidence of the onset of degenerative disc 
disease of the lumbosacral spine during military service or 
within a year thereafter has not been presented.  

3.  Competent evidence establishing that the veteran's 
degenerative disc disease of the lumbosacral spine is the 
result of, or is aggravated by, his service-connected 
lumbosacral strain has not been presented.  

4.  The veteran's lumbosacral strain results in some 
characteristic pain on motion, but does not result in muscle 
spasm, forward flexion of less than 60º, or combined range of 
motion of the thoracolumbar spine of less than 120º.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease is not due to service-connected 
lumbosacral strain or incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

2.  The criteria for the award of a 10 percent rating and no 
higher for the veteran's lumbosacral strain have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters issued in March 2002 and 
December 2002.  In letters dated in May 2004 and March 2005, 
the veteran was informed of the evidence needed to show 
entitlement to service connection and increased evaluations.  
Also, in rating decisions, statement of the case (SOC), 
supplemental statements of the case (SSOCs), and the Board's 
May 2001, March 2005, and August 2005 remand orders issued 
since 1999 to the present, provided additional information 
regarding the evidence necessary to substantiate claims.  In 
addition, these documents provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have been obtained.  The veteran was 
also notified of the above development via the RO's letters 
and other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the Fayetteville and Denver VA 
medical centers, where he has received treatment.  Thus, the 
Board finds that no additional evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claims, has been identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in June 1999) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial June 1999 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

II. Service connection - Degenerative disc disease
of the lumbosacral spine

The veteran seeks service connection for degenerative disc 
disease of the lumbosacral spine.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2005).  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Finally, service connection may be 
awarded for any disability which is due to or the result of, 
or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Review of the medical record indicates a current diagnosis of 
degenerative disc disease of the lumbosacral strain, verified 
by X-ray and rendered by a competent medical expert.  Thus, 
the question before the Board is whether such a disability 
was incurred during military service, or within a year 
thereafter.  As noted above, service connection may also be 
awarded if degenerative disc disease results from or is 
aggravated by the veteran's service-connected lumbosacral 
strain.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for degenerative disc disease.  In 
June 1968, he was treated for low back pain which was 
diagnosed as a mild lumbosacral sprain, and he was given 
medication.  On service separation examination in February 
1970, no disability of the back was noted.  

Thereafter, the veteran was not diagnosed with degenerative 
disc disease of the lumbosacral spine until many years after 
military service.  Degenerative changes were observed on a 
December 1997 X-ray of the veteran's lumbosacral spine, and 
degenerative disc disease of the lumbar spine was confirmed 
thereafter.  This finding of degenerative changes, dated more 
than 25 years after the veteran's service separation, is the 
first such finding of record.  Additionally, no medical 
expert has suggested the veteran had the onset of his 
degenerative disc disease during military service, or within 
a year thereafter; thus, service connection for degenerative 
disc disease of the lumbosacral spine, at least on a direct 
basis, is not warranted.  

The veteran also asserts that his degenerative disc disease 
of the low back is secondary to his service-connected 
lumbosacral strain.  On VA examination of the veteran's spine 
in August 2004, the examiner found it "less likely than 
not" that the veteran's current arthritis of the lumbosacral 
spine was related to his lumbar strain sustained during 
military service.  This opinion was rendered after the VA 
physician reviewed the veteran's claims file and physically 
examined him.  

On VA examination in April 2005, a VA examiner again found it 
would not be "at least as likely as not" that the veteran's 
degenerative disc disease would be related to his lumbosacral 
strain during military service.  Instead, it was "much more 
likely" his degenerative changes were the result of 
activities following military service.  Prior to offering 
this opinion, the VA examiner physically examined the veteran 
and reviewed his medical history, as reflected in his claims 
file.  In an October 2005 addendum to the examination report, 
the examiner again confirmed that the veteran's degenerative 
disc disease was not related either to his back injury in 
service, or his current service-connected lumbosacral strain.  

Overall, the preponderance of the evidence is against the 
award of service connection for degenerative disc disease of 
the lumbosacral spine.  According to the August 2004 and 
April 2005 medical opinions, the veteran's degenerative disc 
disease is unrelated to his service-connected lumbosacral 
strain.  These opinions, rendered by competent medical 
experts, were based on physical examination of the veteran 
and review of his medical history.  In the absence of any 
evidence to the contrary, the Board must conclude that 
degenerative disc disease was neither caused nor aggravated 
by the veteran's service-connected lumbosacral strain, and 
service connection for degenerative disc disease must be 
denied.  

The veteran has offered his own contentions that his 
degenerative disc disease was either incurred during military 
service, or is otherwise related to his service-connected low 
back disability.  However, as a layperson, his statements 
regarding medical opinion and causation are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for degenerative 
disc disease of the lumbar spine, as such a disability was 
not incurred during military service, or within a year 
thereafter, or was either caused or aggravated by a his 
service-connected lumbosacral strain.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).



III. Compensable rating - Lumbosacral strain

The veteran seeks a compensable rating for his lumbosacral 
strain.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability has been rated under 
Diagnostic Code 5295 (recently changed to Diagnostic Code 
5237), for lumbosacral strain.  During the course of this 
appeal, the diagnostic criteria for the evaluation of spinal 
disabilities were modified.  See 68 Fed. Reg. 51454-58 
(August 27, 2003)(to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43).  When a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

The October 2005 SSOC considered the veteran's disability in 
light of the revised regulatory provisions, and provided the 
veteran an updated copy of the criteria for his lumbosacral 
strain.  Therefore, no prejudice to the veteran exists in the 
Board's adjudication of this issue at this time.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided as follows:

Severe lumbosacral strain with listing 
of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral 
motion with osteoarthritic changes; or 
narrowing or irregularity of the joint 
space; or some of the above with 
abnormal mobility on forced motion	40

Muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine 
motion in standing position	20

Characteristic pain on motion	10

Slight subjective symptoms only	0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation was assigned for moderate limitation of 
motion.  For a 40 percent evaluation, severe limitation of 
motion was required.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Subsequent to the regulatory changes, lumbosacral strain and 
other disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

Because service connection for degenerative disc disease has 
been denied by the Board within this decision, any impairment 
resulting therein may not be considered in evaluating the 
veteran's lumbosacral strain.  When assessing the degree of 
impairment resulting from a service connected disability, the 
"use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14 
(2005).  Nevertheless, "when it is not possible to separate 
the effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the 
extent possible, the Board will consider only that degree of 
disability resulting from the veteran's service-connected 
lumbosacral strain.  

The veteran's VA outpatient treatment records reveal 
occasional treatment for low back pain.  A computed 
tomography (CT) scan of the lumbosacral spine was afforded 
the veteran in February 1998, at which time osteoarthritic 
changes were observed.  He also displayed circumferential 
disc bulges with mild stenosis.  A prior December 1997 X-ray 
revealed spondylolysis and degenerative changes of the 
veteran's lumbosacral spine.  

On VA examination in June 1999, the veteran reported low back 
pain radiating into his right hip.  His pain was aggravated 
by such activities as bending, stooping, and lifting.  He 
denied any history of surgical repair of his low back.  On 
physical examination, flattening of the lumbar lordosis was 
observed.  Range of motion testing revealed forward flexion 
to 85º, with pain after 80º.  Backward extension was to 25º, 
with lateral flexion to 25º bilaterally and lateral rotation 
to 25º bilaterally.  Knee and ankle jerk reflexes were 
intact, and the veteran's gait was normal.  X-rays of the 
lumbosacral spine revealed old healed fractures of the lumbar 
spine, with generalized osteopenia and anterior spurring.  
Residuals of a lumbar strain were diagnosed.  

A second VA orthopedic examination was afforded the veteran 
in August 2004, at which time he reported recurrent low back 
pain.  His low back pain varied, but he denied any radiation 
into the lower extremities, or weakness and numbness of the 
lower extremities.  On physical examination, the veteran had 
full range of motion, and straight leg raising was negative 
bilaterally.  Some minimal tenderness to palpation of the 
lumbosacral spine was present, but no symptoms of 
radiculopathy were observed.  No sensory, neurological, or 
vascular deficits were noted.  Muscle tone was within normal 
limits.  He could heal and toe walk without difficulty.  He 
used a cane to walk, but had only a mildly antalgic gait 
without it.  X-rays of the lumbosacral spine revealed very 
early osteoarthritis.  The examiner found this osteoarthritis 
compatible with the veteran's age.  

The veteran was most recently examined by VA personnel in 
April 2005.  He reported ongoing low back pain which had 
worsened in the past several years.  He denied any radiation 
of his pain into his lower extremities.  He took medication 
for his pain, but denied any history of back surgery.  On 
physical examination, he walked in a normal manner, without 
the need for any assistance devices.  The lumbosacral spine 
region was without redness, swelling, or tenderness on 
palpation.  Forward flexion was to 90º, extension was to 30º, 
lateral rotation was to 30º bilaterally, and lateral flexion 
was to 30º bilaterally.  On repeated motion of the back, he 
had no additional limitation of motion due to such factors as 
pain, fatiguability, incoordination, or weakness; in fact, 
his range of motion appeared to improve with use.  Deep 
tendon reflexes were 2+ at the knees and ankles, and 
sensation was intact.  Tripod sign was negative bilaterally.  
Overall, the examiner found "no functional loss" at this 
time.  In an October 2005 addendum to the examination report, 
the examiner stated the veteran's lumbosacral strain "would 
not be at least as likely as not a cause for his current 
symptoms."  Rather, the veteran's current complaints of low 
back pain likely would be the result of his nonservice-
connected degenerative disc disease of the spine.  

After reviewing the totality of the evidence, the Board finds 
that a compensable rating of 10 percent is warranted for the 
veteran's lumbosacral strain.  According to the old criteria 
for the evaluation of such disabilities, a compensable rating 
is warranted for characteristic pain on motion.  According to 
the June 1999, August 2004, and April 2005 VA examination 
reports, the veteran has consistently reported low back pain.  
While the VA examiner suggested in April 2005 that the 
veteran's pain was attributable to his nonservice-connected 
degenerative disc disease, the Board also notes 38 C.F.R. 
§ 4.3, which holds that reasonable doubt must be afforded the 
veteran in the resolution of his claim.  In light of this 
regulation and the veteran's consistent reports of low back 
pain, the Board finds a 10 percent rating is warranted under 
the prior version of Diagnostic Code 5295.  

However, the Board also finds the preponderance of the 
evidence to be against a disability rating in excess of 10 
percent for a lumbosacral strain.  Considering first the 
prior criteria for this disability, the Board notes that the 
veteran has not demonstrated muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in 
standing position.  The VA examination reports are all 
negative for any muscle spasm on extreme forward flexion, and 
he has exhibited little to no loss of lateral spine motion 
from the standing position.  Also, no examiner has indicated 
any additional impairment resulting from excess fatigability, 
pain, weakness, or incoordination of the veteran's low back.  
Therefore, an increased rating based on such factors is not 
warranted.  See DeLuca, supra.  Therefore, the preponderance 
of the evidence is against a disability rating in excess of 
10 percent for the veteran's lumbosacral strain.  

Likewise, the preponderance of the evidence is against a 20 
percent rating under the revised criteria for lumbosacral 
strain.  At all times of record during the pendency of this 
appeal, the veteran has had forward flexion of the lumbar 
spine greater than 60º, and combined range of the 
thoracolumbar spine greater than 120º.  On his two most 
recent examinations of August 2004 and April 2005, the 
veteran was noted to have near full range of motion of the 
lumbosacral spine.  Also, no examiner has suggested the 
veteran has any additional limitation of motion due to such 
factors as excess fatigability, pain, weakness, or 
incoordination.  See DeLuca, supra.  He has also not been 
observed to exhibit muscle spasm on motion of the spine.  
While some flattening of the lumbar lordosis was observed in 
June 1999, it was not noted to affect his gait.  
Additionally, abnormal lordosis was not noted on subsequent 
VA examinations of August 2004 or April 2005.  Overall, the 
preponderance of the evidence is against a 20 percent 
disability rating under the revised criteria for lumbosacral 
strain.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral strain has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is now retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

Overall, the Board finds a 10 percent rating is warranted for 
the veteran's service-connected lumbosacral strain.  However, 
the preponderance of the evidence is against a disability 
rating in excess of 10 percent for this disability.  As a 
preponderance of the evidence is against the award of an 
increased rating beyond 10 percent, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).




ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

A compensable rating of 10 percent and no higher for the 
veteran's lumbosacral strain is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


